Citation Nr: 0404327	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). The RO decided that new and material 
evidence adequate to reopen the claim for service connection 
of back condition had not been submitted.  The veteran 
appealed, and in May 2002, the Board reopened the claim and 
denied it on the merits.  

Following the Board's May 2002 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2003, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision and remand the appellant's claim for 
readjudication.  That same month, the Court issued an Order 
vacating the May 2002 Board decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

A review of the Joint Motion shows that it states that a 
remand was in order inter alia so that the Board may address 
VA's duty to notify under the VCAA, specifically, under 
38 C.F.R. § 5103(a) (West 2002), to include VA's duty to 
notify claimants of the information necessary to substantiate 
their claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In addition, in October 2001, the veteran was afforded a VA 
examination, to include an etiological opinion.  However, in 
2003, additional medical evidence was submitted.  Under the 
circumstances, the Board has determined that another 
etiological opinion, based on a review of the entire claims 
file, may be of assistance.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should schedule the veteran 
for an examination of his back.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran has a back 
disability that was caused or aggravated 
by his service.  The examiner should 
provide a rationale for all opinions.  
The claims folder must be provided to the 
examiner for review.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MAY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




